Citation Nr: 0915548	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-37 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right salpingo-
oophorectomy.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1978, and from January 1997 to November 2002, during which 
time she served on active duty in the Army National Guard of 
the United States.  The Veteran had additional service in the 
Army National Guard and the Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for a right 
salpingo-oophorectomy and PTSD.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The Veteran underwent a right salpingo-oophorectomy due to 
chronic pelvic pain with dyspareunia while on active duty.


CONCLUSION OF LAW

The Veteran's right salpingo-oophorectomy was the result of a 
disease or injury incurred in or aggravated during her active 
military service.  38 U.S.C.A. §§ 101(21), 101(22)(C), 
101(24)(B), 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  However, the Veteran's dyspareunia with 
chronic pelvic pain is not a disease for which service 
connection may be granted on a presumptive basis.
 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2008).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2008).  It follows 
from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  
Active duty also includes any periods of inactive duty for 
training during which an individual becomes disabled or dies 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  However, presumptive 
periods do not apply to active duty training or inactive duty 
training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Service medical records reflect that in June 2001, the 
Veteran reported experiencing dyspareunia for approximately 
one year.  She was noted to have undergone a hysterectomy in 
1995.  She had also had her left fallopian tube removed in 
1981 due to an acute and subacute infection.  On 
gynecological examination in June 2001, there was scar tissue 
noted in the right adnexa.  Her dyspereunia was assessed as 
likely secondary to abdominal adhesions present at the prior 
surgical site.  She was referred to a private gynecologist.  
In December 2001, private gynecological treatment records 
reflect that she complained of increasing lower abdominal 
pain for the previous three months, and that the dyspareunia 
had increased since her hysterectomy.   It was felt on 
examination that there were some possible adhesions of the 
ovary to the vaginal cuff.  That same month, she underwent a 
laparoscopy with lysis and a right salpingo-oophorectomy.  

The Veteran separated from service in November 2002, and, in 
December 2002, she underwent a VA gynecological examination 
to evaluate her claim for service connection.  At that time, 
she reported that ever since the age of 20 she had 
experienced intermittent, stabbing pain in the abdominal 
region.  The pain resolved following the removal of her ovary 
in 2001.  She was currently taking Estrace for vasomotor 
symptoms.  The impression was status post total hysterectomy 
with bilateral salpingo-oophorectomy for pelvic pain, now 
resolved.  

Service personnel records reflect that, at the time of the 
December 2001 operation, the Veteran was employed as an 
administrative and legal specialist with the Army National 
Guard of the United States (ANGUS).  Her service separation 
papers reflect that she served on Active Duty Special Work 
with the Army/ANGUS as part of the Counterdrug Task Force 
form January 1997 to November 2002.  Her November 2002 
separation from service was characterized as a "release from 
active duty."

In Allen v. Nicholson, 21 Vet. App. 54 (2007), the Court of 
Appeals for Veterans Claims summarized active duty in 
relation to National Guard service, first explaining that 
"active duty" is defined as "full-time duty in the Armed 
Forces, other than active duty for training." 38 U.S.C.A. 
§ 101(21).  "Armed Forces" describes "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including the reserve components thereof." 38 C.F.R. 
§ 101(10).  The reserve components include the Army National 
Guard of the United States.  38 U.S.C.A. § 101(27)(F).  The 
Army National Guard is only a reserve component "while in the 
service of the United States."  10 U.S.C.A. § 10106.  Section 
12401 of title 10, U.S. Code, provides that "members of the 
Army National Guard of the United States and the Air National 
Guard of the United States are not in active Federal service 
except when ordered thereto under law." 10 U.S.C. § 12401.  
Members of the Army National Guard of the United States who 
are ordered to active duty shall be ordered to duty as 
Reserves of the Army.  10  U.S.C.A. §  12403.  A member of 
the National Guard holds a status as a member of the federal 
military or the state militia, but never both at once.  See 
Perpich v. Department of Defense, 496 U.S. 334 (1990) 
("[National Guard members] now must keep three hats in their 
closets--a civilian hat, a state militia hat, and an army 
hat--only one of which is worn at any particular time.").

In this case, the Veteran's service separation papers reflect 
that she served on active duty with the Army/ANGUS.  It 
follows that, as an active duty member of the Army National 
Guard of the United States, her service is considered to be a 
reserve component of the Armed Forces, and falls under the 
definition of "Armed Forces" for the purposes of 
establishing active duty.  10 U.S.C.A. § 10106.  Therefore, 
she may be service connected for a disease or injury that 
occurred during her active military service.  Her right 
salpingo-oophorectomy in December 2001 was a result of a 
chronic condition that she incurred while on active duty, and 
therefore she is entitled to service connection for the 
condition on a direct basis.  38 C.F.R. § 3.303.

However, even if the Veteran was not considered to be on 
Federal active duty during her period of service, and instead 
was serving in the Army National Guard as a civilian, the 
Board finds that she is also entitled to service connection 
for a right salpingo-oophorectomy under this alternative 
theory, because such service would fall into the category of 
active duty for training purposes.  Active duty for training 
purposes as a member of the Army National Guard means full-
time duty under section 316, 502, 503, 504, or 505 of title 
32 U.S.C.A. § 316, 502, 503, 504, or 505, or the prior 
corresponding provisions of law.  While it is unclear to the 
Board after a review of the Veteran's service personnel 
records whether she engaged in the drills and exercises set 
out in the above statutes, it is clear from a review of her 
Army National Guard Retirement Credits that she completed 365 
days of active duty in 2001, which encompasses her diagnosis, 
treatment, and surgery.  Further, her service cannot be 
categorized as inactive duty for training purposes.  Inactive 
duty for training in the National Guard is defined as when 
the training is other than full-time duty.  38 U.S.C.A. 
§ 101(23)(C).   In the case of inactive duty, service 
connection may be granted for an injury, not a disease, 
incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  In 
this case, however, the Veteran's service for the entire year 
of 2001 has been coded as Army National Guard Active duty 
under Title 32 USC, State Controlled.  Therefore, the Veteran 
is entitled to service connection for an injury or a disease 
incurred or aggravated while performing active duty training, 
including a right salpingo-oophorectomy. 

Here, the evidence of record reflects that the Veteran 
complained of dyspareunia and chronic pelvic pain in December 
2001 and was then referred to a private physician.  She 
underwent a right salpingo-oophorectomy as a result of these 
symptoms and complaints.  While the Veteran had previously 
undergone a hysterectomy in 1991 and had a left fallopian 
tube removed in 1981 due to an acute and subacute infection, 
there is no evidence of record to suggest that her 2001 
condition was a natural progress of a disease related to 
these past surgeries and which would have pre-existed her 
service.  38 U.S.C.A. § 3.306(a).  Significantly, the 2001 
medical records do not relate the condition with her previous 
operations or conditions, but rather simply note that she had 
undergone such surgeries.  Therefore, the Board finds that 
the Veteran's surgery was due to a condition that was 
incurred during active service.  Accordingly, in concluding 
that the Veteran was on active duty or active duty for 
training when she underwent a right salpingo-oophorectomy, 
and that the surgery was due to chronic pelvic pain that the 
Veteran had experienced for approximately one year while on 
active duty, and in resolving the benefit of the doubt in 
favor of the Veteran, the Board finds that service connection 
for a right salpingo-oophorectomy is warranted.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right salpingo-oophorectomy is 
granted.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

Because the Veteran is alleging physical and sexual abuse, 
evidence from sources other than her service records may 
corroborate her account of the stressor incident.  Examples 
of such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or testing for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Example of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred. 38 C.F.R. § 3.304(f)(3).

In this case, the Veteran contends that she was sexually 
assaulted by one of her captains in 1975, shortly after she 
entered service.  She alleges that she told her first 
sergeant the following day, but that he did not act on the 
allegation and instead told her to "go back to work and 
shake it off."  The Veteran did not tell anyone else of the 
incident and tried to move on.  She contends that, as a 
result of the assault, she requested a transfer to a new unit 
and was granted such a transfer a year later.  She also 
alleges that she went to the health clinic immediately 
following the assault for medication in case she had 
contracted an STD.  She contends that the sexual assault has 
impacted her negatively on a variety of levels, in that it 
has lead to failed marriages, her current depression, and her 
difficulty in maintaining healthy relationships.  

A review of the Veteran's service medical records reflects 
that in September of an undated year, perhaps in 1976, the 
Veteran reported having vaginal discharge and mild dysuria.  
The assessment was vaginitis.  In May 1978, the Veteran 
reported a painful vaginal infection that was itchy, with no 
real discharge.  She stated that she had had Herpes 
previously.  She was prescribed an anti-bacterial medication.   

An August 1999 service medical record indicates that the 
Veteran reported a loss of desire to do things she normally 
enjoyed.  It was difficult for her to get ready for work.  
She noticed an increase in her sleep pattern and stated that 
she sometimes slept 15 to18 hours a day on the weekends.  She 
denied any suicidal or homicidal ideations.  She was 
described to be in fair spirits.  She was assessed as 
questionably suffering from depression.  A note for further 
evaluation was made, however, there are no further records 
pertaining to the Veteran's mental health.  

In January 2003, the Veteran underwent a VA psychological 
examination for the purposes of ascertaining whether she 
carried a diagnosis of PTSD based on the alleged sexual 
assault.  However, although the examiner noted in the 
assessment that the Veteran "felt kind of forced into a 
physical relationship when she first got into the military," 
it does not appear as though the examiner questioned the 
Veteran further regarding this incident, nor did the examiner 
give any opinion as to whether the sexual assault occurred.  
At that time, the Veteran also stated that she was taking 
medication for depression.  The examiner determined that the 
Veteran did not meet the DSM-IV criteria for PTSD, but was 
rather diagnosed with mild dysthymia.  

In July 2006, the Veteran underwent a mental health screening 
at the VA on her own initiative.  At that time, in pertinent 
part, she stated that in the past three years she had 
experienced vivid flashbacks and dreams of the sexual 
assault.  She felt that she was unable to control her mind 
and put things into perspective.  She indicated that she had 
difficulty getting out of bed each day and that on some days 
she felt that she would rather be dead.  The assessment was 
chronic PTSD due to sexual trauma.  She was also diagnosed 
with recurrent and severe depression.  An Axis IV diagnosis 
of severe stress was given.  A change of medication was 
prescribed.  

In this case, the record includes a diagnosis of PTSD based 
upon sexual trauma; however, that diagnosis was not based 
upon a review of the Veteran's claims folder nor does the 
July 2006 or January 2003 examination report include a 
medical opinion as to whether the evidence indicates that a 
personal assault occurred.  See 38 C.F.R. § 3.304(f)(3).  As 
such, the Board finds that further examination, to include an 
opinion, is warranted.  38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
psychiatric examination with an examiner 
who has not previously examined the 
Veteran.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
rationale for all opinions must be 
provided.

a.  The examiner should review the 
file and provide an opinion as to 
whether a diagnosis of PTSD is 
warranted, and if so, whether the 
PTSD diagnosis is based on the 
alleged sexual assault.  If a 
diagnosis of PTSD is appropriate, 
the examiner should specify (1) the 
stressor sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or 
more in-service stressors sufficient 
to produce PTSD.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

b.  If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should instead be 
instructed to determine whether 
there is any relationship between 
any diagnosed psychiatric disorders 
and the Veteran's period of active 
service, and whether the acquired 
psychiatric disorder is related to 
the possible depression which the 
Veteran experienced in service.  In 
determining the etiology of the 
Veteran's psychiatric disorders, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not (50 percent 
probability or greater) that any 
current psychiatric disorder is 
etiologically related to the 
possible depression the Veteran 
experienced during service or 
related to any incident of active 
service.  If necessary, the examiner 
should attempt to reconcile the 
opinion with the medical opinions of 
record.

2.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


